Matter of Tarrence A. (Mid-Hudson Forensic Psychiatric Ctr.) (2015 NY Slip Op 07835)





Matter of Tarrence A. (Mid-Hudson Forensic Psychiatric Ctr.)


2015 NY Slip Op 07835


Decided on October 28, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 28, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOHN M. LEVENTHAL
LEONARD B. AUSTIN
SYLVIA O. HINDS-RADIX, JJ.


2014-00995
 (Index No. 62/11)

[*1]In the Matter of Tarrence A. (Anonymous), appellant;
andMid-Hudson Forensic Psychiatric Center, respondent.


Craig S. Leeds, New York, N.Y., for appellant.
Eric T. Schneiderman, Attorney General, New York, N.Y. (Michael S. Belohlavek and Bethany A. Davis Noll of counsel), for respondent.

DECISION & ORDER
In a proceeding pursuant to Mental Hygiene Law § 9.33 to retain a patient in a hospital for involuntary psychiatric care for a period not to exceed 24 months, the patient appeals from an order of the Supreme Court, Orange County (Kiedaisch, J.), dated November 29, 2013, which, after a hearing, granted the petition and directed that the patient be retained for a period of 24 months.
ORDERED that the order is affirmed, without costs or disbursements.
Pursuant to Mental Hygiene Law § 9.33, the Supreme Court may authorize the retention of a patient in a hospital for involuntary psychiatric care upon proof by clear and convincing evidence that the patient is mentally ill and in need of further care and treatment, and that the patient poses a substantial threat of physical harm to himself or herself or others (see Matter of Paulina D., 104 AD3d 883, 884; Matter of John N., 52 AD3d 834, 835; Matter of Thomas G., 50 AD3d 1139, 1140).
Here, the petitioner demonstrated, by clear and convincing evidence, that the patient is mentally ill, in need of further treatment, and poses a danger to others, such that his retention is warranted (see Matter of Thomas G., 50 AD3d at 1140-1141; Matter of Robert K., 43 AD3d 922, 923; Matter of Luis A., 13 AD3d 441, 442; Matter of Dionne D., 5 AD3d 766; Matter of Consilvio v Diana W., 269 AD2d 310, 312; Matter of Ford, 229 AD2d 319).
Accordingly, the Supreme Court properly granted the petition to retain the patient for a period not to exceed 24 months.
RIVERA, J.P., LEVENTHAL, AUSTIN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court